UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedOctober 31, 2011 (Issuer changed fiscal year end from October 31 to January 31 on October 20, 2011) [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition periodto Commission File Number:333-147685 Landmark Energy Enterprise Inc. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1oppa Road, Towson, MD21286 (Address of principal executive offices) 410-296-2467 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[ X ] No As of December 12, 2011, there are 17,200,000 shares of common stock, par value $ 0.001 issued and outstanding. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1: Financial Statements Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk Item 4T: Controls and Procedures PART II – OTHER INFORMATION Item 1: Legal Proceedings Item 1A: Risk Factors Item 2: Unregistered Sales of Equity Securities and Use of Proceeds Item 3: Defaults Upon Senior Securities Item 4: Submission of Matters to a Vote of Security Holders Item 5: Other Information Item 6: Exhibits 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements LANDMARK ENERGY ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIATED BALANCE SHEETS (UNAUDITED) As of January 31, 2011 and October 31, 2010 October 31, January 31, Assets Current assets: Cash and cash equivalents $ $ Inventory - Other receivables - Investment deposit - Interest receivable 95 95 Notes receivable Advance payments - Deferred tax asset - Total current assets Property and equipment, net - Total assets $ $ Liabilities and stockholders’ deficit Current liabilities: Accrued expenses $ $ Other payables - Due to officers Total current liabilities Convertible notes payable Total liabilities Commitments and contingencies Stockholders’ deficit: Common stock, $.001 par value, 90,000,000 shares authorized, 17,200,000 shares issued and outstanding Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income - Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 LANDMARK ENERGY ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended October 31 For the Nine Months Ended October 31 October 3, 2007 to October 31 Sales $ $
